*852Circuit Court of Will County, Illinois;
Circuit Court of Will County, Illinois;
Supreme Court of Michigan ;
District Court of Appeal, 2d Appellate District, of California;
Supreme Court of New York;
Supreme Court of Missouri;
Circuit Court of Will County, Illinois;
*853No. 147, Misc.
No. 148, Misc.
No. 149, Misc.
No. 154, Misc.
No. 158, Misc.
Circuit Court of Will County, Illinois;
Circuit Court of Madison County, Illinois;
Supreme Court of Wyoming;
Supreme Court of Illinois; and
Supreme Court of Illinois. The petitions for writs of certiorari in these cases are severally denied.
Mr. Justice Douglas took no part in the consideration or decision of these applications.